DETAILED ACTION
This office action is in response to is in response to the RCE filed 3 November 2020 and amendments filed 30 September 2020 for application 15/002392 filed on 20 January 2016. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3 November 2020 has been accepted. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in telephone and email correspondences with Joseph Lutz (Reg. No. 43,765) on 29 March 2021.
The application has been amended as follows:
Please see attached Examiner’s amendment to claims 1-8, 12-18, and 23-28. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Each of independent claims 1, 12, and 23 has been amended to include the following: 


deriving a set of features from the visual and visual motor responses that includes:
measuring a number of lifts, a contact time, a speed and timing, and an acceleration performed by the individual subject to replicate the displayed visual stimuli and complete the visual-motor drawing task; 
calculating accelerations as an average change in length of drawn lines over time of a replication;
calculating a line consistency according to a variance of the accelerations within the drawn lines of the replication;
calculating a scale of the replication relative to the displayed visual stimuli;
calculating a rotation according to a minimum value of a rotational transformation of keypoints between the replication and the displayed visual stimuli;
calculating non-contiguous marks within and outside a rectangular area occupied by ninety percent of the pixels of the replication and less than a predetermined percentage of a length of a longest contiguous mark;
training a machine learning model to classify and categorize the digitally measured visual and visual motor responses using the derived set of features;
identifying parameters of the profile analysis of the interpretive framework corresponding to the parameters of the trained machine learning model;
classifying and categorizing, using the trained machine learning model, the digitally measured visual and visual motor responses of the individual subject to the displayed visual stimuli according to the derived set of features;
recognizing a pattern of performance errors associated with the individual subject in response to the displayed visual stimuli corresponding to at least one condition based on the classification and categorization, wherein the at least on condition includes a psychological disorder or a neurological disorder; and
continually modifying parameters of the profile analysis of the interpretive framework corresponding to the parameters of the trained machine learning model for the at least one condition based at least in part on the pattern of performance errors.
Claims 9-11 and 20-22 have been canceled.
Claims 23-28 are new but are a computer readable memory implementation of the same subject matter found in claims 1-3 and 5-7, respectively.
It is additionally noted that claims the rejections under 35 USC 112(b) have been withdrawn in light of the amendments filed 30 September 2020. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-8, 12-18, and 23-28 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LEWIS KULP whose telephone number is (571)272-7983.  The examiner can normally be reached on M, Th, F 8-5:30; Tu 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki, can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT LEWIS KULP/Examiner, Art Unit 2122                                                                                                                                                                                                        
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122